Claimants are the executors and trustees of the estate of George W. Hale, deceased, who in his lifetime was a resident of Cook County, Illinois. On April 16, 1915, the County Judge of Cook County, Illinois, entered an order fixing the tax on the decedent’s estate at $46,258.88. On the same day, claimants paid the County Treasurer of Cook County, Illinois, under protest, the sum of $44,945.94, being the amount assessed less the five per cent discount. An appeal was taken from the order of the County Judge to the County Court, and later, on the 7th day of August, 1915, that Court entered an order finding the correct amount of Lax to be $34,702.15. A demand was made upon the County Treasurer of Cook County and upon the State Treasurer for the difference which was $10,978.89, but neither of them refunded any part of this amount to claimants. It is contended by the State that the claimants are entitled to a refund of $9,243.79, and that to allow them more would be charging the State interest. We fail to appreciate the force of the State’s contention that any part of this refund represents an allowance of interest. On the authority of Bartholomae v. State, 2 Ct. of Cl. R. 306, and Carpenter v. State, opinion filed this dayr, claimants by the final order of the County Court are entitled to a refund from the State amounting to ten thousand nine hundred seventy-eight and 89/100 ($10,978.89) dollars, and we therefore make an award in their favor for this amount.